Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,958,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader and do not include all of the limitations of the recited claims of USPN 10,958,216 (such as the peak current value and valley current value of claim 1 of USPN 10,958,216, among other limitations).  Nevertheless it would have been obvious to remove the additional elements/operations as recited in USPN 10,958,216 that are not present in the instant application, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  One would have been motivated to do so to simplify construction/operation of the circuit/device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (USPAPN 2013/0009714) in view of non-patent literature document titled “The RC Oscillator Circuit” from web address https://www.electronics-tutorials.ws/oscillator/rc_oscillator.html accessed on 1/21/22 (NPL1 hereinafter).  Note the portion cited below was available as early as 2015 according to archive.org see web address https://web.archive.org/web/20150215191642/https://www.electronics-tutorials.ws/oscillator/rc_oscillator.html.
With respect to claim 17, Nishitani et al. discloses, in Figs. 1 to 3B, a method (method of operating Fig. 1 further details disclosed in Figs. 2-3B), comprising: 
controlling a frequency of an output signal generated from a first electrode or a phase of the output signal (the phase/frequency of the output signal from 18 of Fig. 2A/2C used in the circuit of Fig. 1, e.g., within 3a wherein 18 is equal to 6a, is controlled 
 wherein the first electrode (18) and the second electrode (17) are disposed on an insulating layer (15) on a semiconductor substrate (14), wherein the insulating layer extends continuously from a bottom side of the first electrode to a bottom side of the second electrode (15 is continuously extended), and the third electrode (12) is disposed on, opposite to the insulating layer, the semiconductor substrate (bottom of 14).  
Nishitani et al. fails to disclose the voltage swing of the signal provided to the input of 6a (i.e., the second electrode 17).  Thus, Nishitani et al. fails to explicitly disclose controlling the frequency of 18 according to the voltage swing on 17.  Therefore, Nishitani et al. fails to disclose controlling the frequency of the output signal on the first electrode by “adjusting a voltage swing of the oscillating signal received by a second electrode or adjusting a voltage level of an operating voltage applied on a third electrode when the oscillating signal is received by the second electrode”.
However, Nishitani et al. ostensibly discloses such control of the voltage swing input to 6a at the second terminal 17 to control/maintain the frequency on the second terminal 18/6a (and all other terminals 6a-6c), since the swing voltage at 6c will become decreased due to the losses provided by passive circuitry of 6a-6c.  Then amplifier 1 will increase the swing (boost the signal/voltage swing of the output signal of 1 at the input of 3a) due to the inherent amplification factor/gain of amplifier 1.  Nevertheless, Nishitani et al. fails to disclose the amplified/boosted signal having a larger swing at the output of 1 compared to the input of 1 and maintaining the frequency according to the amplification factor/gain of 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the voltage swing at the controlling the frequency of the output signal on the first electrode by “adjusting a voltage swing of the oscillating signal received by a second electrode when the oscillating signal is received by the second electrode” via the gain provided by the feedback amplifier for the purpose of maintaining/controlling the frequency of the oscillator circuit (and at each output terminal 18).
Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As can be seen NPL 1 discloses controlling the swing at the input of the filters of the RC circuit to via the amplifier to control the frequency of the oscillator circuit.  It is also noted that NPL1 discloses a lowpass filter circuit, similar to Nishitani, in the figure labeled Op-amp Phase-lag RC Oscillator Circuit (note the gain of 29).
It is further noted that Fig. 16-4 of the non-patent literature document titled “Colpitts Oscillator using Op Amp:” (“NPL2” hereinafter) from web address https://www.eeeguid.com/colpitts-oscillator-using-op-amps/ discloses that the output of the opamp (output voltage Vo) of a feedback oscillator will have a larger swing voltage than the input of the amplifier (i.e., feedback voltage Vf).

Allowable Subject Matter
Claims 1-16 would be allowable if the above double patenting rejections are overcome.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849